Citation Nr: 0700557	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-05 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease. 

2. Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the right knee. 

3. Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the left knee. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL
Veteran and his wife

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1976 to December 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In December 2005, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In his notice of disagreement and at his hearing, the veteran 
essentially stated that his disabilities have become worse.  
He indicated that gastroesophageal reflux disease prevents 
him from leaving the house and that his knee disabilities are 
manifested by both arthritis and instability.  

In light of the above, the Board determines that an 
examination is needed to verify the current severity of the 
disabilities.  Accordingly under the duty to assist, this 
case is REMANDED for following action. 

1. Ask the veteran for any evidence in 
his possession that pertains to the 
claims to include records from his 
family physician. 

2. Obtain records since January 2006 
from the Dorn VA Medical Center. 

3. Schedule the veteran for a VA 
gastrointestinal examination to determine 
the level of impairment due to 
gastroesophageal reflux disease.  The 
claims file must be made available for 
review by the examiner.  The examiner is 
asked to comment on whether the veteran's 
symptomatology equates to persistent 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain that is productive of 
considerable impairment of health and/or 
two or more of the above symptoms with 
less severity.

4. Schedule the veteran for a VA 
orthopedic examination to determine the 
current level of impairment for each 
knee.  The claims folder must be made 
available to the examiner for review.  
The examiner is asked to describe the 
following: recurrent subluxation or 
lateral instability; range of motion in 
degrees of flexion and extension; and, 
any functional loss due to pain, 
weakness, or fatigue, if feasible, in 
additional degrees of loss of flexion 
or extension. 

5. After the above development is 
completed, adjudicate the claims, 
considering whether separate ratings are 
warranted for limitation of flexion or 
extension and instability of the knees.  
If any claim is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


